Order filed October 24, 2017




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00781-CR
                                   ____________

                 AMBER ORLEAN WILLEMSEN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 79307-CR

                                     ORDER

      Appellant appeals her conviction for intoxication manslaughter. Appellant
filed a notice of appeal on September 28, 2017. The record was due October 2, 2017.
Appellant filed a statement of inability to pay costs in the trial court on May 25,
2017. No contest was filed to appellant’s statement.
       Accordingly, the official court reporter for the 149th District Court of
Brazoria County is directed to file the reporter’s record within 30 days of the date
of this order.

                                      PER CURIAM